Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 24, 2013.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-13-00032-CR
                              NO. 14-13-00033-CR



                    IN RE BRANDON CAINES, Relator


                       ORIGINAL PROCEEDINGS
                         WRIT OF MANDAMUS
                            183rd District Court
                           Harris County, Texas
                Trial Court Cause Nos. 1274700 and 1274701
                     MEMORANDUM OPINION

      On January 14, 2013, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Vanessa
Velasquez, presiding judge of the 183rd District Court of Harris County to rule on
his motion to obtain documents and trial records.

      To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). When a motion
is properly filed and pending before a trial court, the act of considering and
resolving it is ministerial, not discretionary. Ex parte Bates, 65 S.W.3d 133, 134-
35 (Tex.App.-Amarillo 2001, orig. proceeding).

      This court is empowered to compel by writ of mandamus a district court to
consider and rule on properly filed pending motions if (1) relator has asked the trial
court to rule, and (2) the trial court either refused to rule or failed to rule within a
reasonable time. See Barnes v. State, 832 S.W.2d 424, 426, 427 (Tex.App.-
Houston [1st Dist.] 1992, orig. proceeding); Von Kolb v. Koehler, 609 S.W.2d 654,
655-56 (Tex.Civ.App.-El Paso 1980, no writ). There is no bright-line rule
establishing a reasonable time period. Ex parte Bates, 65 S.W.3d at 135. Some of
the factors involved in the determination include the trial court's actual knowledge
of the motion, any overt refusal to act on it, and the state of the trial court's docket.
See id. (citing Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.1979)). A relator has
the burden of providing this court with a sufficient record to establish his right to
mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992) (orig.
proceeding); see Tex. R. App. P. 52.3, 52.7.
                                           2
      In this case, the motions relator claims were filed in the trial court do not
reflect a file-stamp from the 183rd District Court and therefore do not demonstrate
the motions are actually pending in the trial court. Absent a showing the motions
were filed and the trial court is aware of the motions, relator has not established his
entitlement to the extraordinary relief of a writ of mandamus. Accordingly, we
deny relator’s petition for writ of mandamus.



                                      PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3